Oo CO SS DB WN &

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:20-cv-01340-AWI-EPG Document1 Filed 09/21/20 Page 1 of 20

Nathan Miller, SBN 240278
Mary Castro-Ayala, SBN 242267
MILLER & AYALA, LLP

191 W. Shaw Avenue, Suite 102
Fresno, California 93704
Telephone: (559) 222-6622
Facsimile: (559) 222-6626

Attorneys for Plaintiffs:

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

RRK

CULINARY STUDIOS, INC.; BOR-LA, ee
PRESS BOX, INC.; BAUMEISTER,
MISS KITTY’S LOUNGE; GGe
ENTERPRISES, INC., STOCKLE, INC,;
EVERK HOSPITALITY GROUP, _INC.;
JUGOEATS, INC.; ROSA LINDA’S FINE
MEXICAN CUISINE,

)
3)
)
;)
)
)
Plaintiffs, )
)
)
)
)
)
)

GOVERNOR GAVIN NEWSOM, THE
STATE OF CALIFORNIA; THE CITY OF )
FRESNO, MAYOR LEE BRAND, THE )
COUNTY OF FRESNO, THE COUNTY OF )
FRESNO DEPARTMENT OF PUBLIC )
HEALTH; CALIFORNIA DEPARTMENT OF )
ALCOHOLIC BEVERAGE CONTROL; )
ATTORNEY GENERAL OF THE STATE OF )
CALIFORNIA and Does 1 through 250, )
)

)

Defendants. )

 

Hl
Mf
Hf

CASE NO.

CLASS ACTION COMPLAINT:

1. VIOLATION OF FOURTEENTH
AMENDMENT OF THE UNITED
STATES CONSTITUTION  -
PROCEDURAL DUE PROCESS

2. WIOLATION OF FOURTEENTH
AMENDMENT OF THE UNITED
STATES CONSTITUTION  -
SUBSTANTIVE DUE PROCESS

3. VIOLATION OF FOURTEENTH
AMENDMENT OF THE UNITED
STATES CONSTITUTION - EQUAL
PROTECTION

4. REQUEST FOR PRELIMINARY
INJUNCTION

3s VIOLATION OF THE TAKINGS
CLAUSE OF THE FIFTH AMENDMENT

DEMAND FOR JURY TRIAL

 

COMPLAINT

1

 
 

Case 1:20-cv-01340-AWI-EPG Document1 Filed 09/21/20 Page 2 of 20

Plaintiffs, by and through their attorneys, Miller & Ayala, LLP, in support of this class action
allege as follows:

This civil rights action challenges the executive "shutdown" orders issued by Defendants
Governor Newsom and Mayor Lee Brand and enforced by them, and by Defendant Attorney General
of the State of California and the numerous extensions and continued enforcement of the executive
orders issued by Defendants Governor Newsom and Mayor Brand, which continue to be enforced
by them, and by Defendant Attorney General of the State of California, now 180 days after Governor
Newsom declared a state of emergency.

This action seeks declaratory and injunctive relief for deprivations sustained and continued
to be sustained by Plaintiffs, on behalf of themself and all others similarly situated, and for violations
committed by Defendants, acting under the color of state law, against Plaintiffs' rights, and the rights
of all others similarly situated, as guaranteed by the Fifth and Fourteenth Amendments of the United
States Constitution, and for violations of California Constitution Article 1 Section 7.

This is also an action for just compensation required by the Fifth Amendment to the
Constitution. The Fifth Amendment to the Constitution requires that the government pay for property
it takes: "Rights of Persons...nor shall private property be taken for public use, without just

compensation." U.S. Constitution, 5th Amendment.

INTRODUCTION

1. In the wake of the novel coronavirus, the State of California hastily instituteda series
of state and county-wide orders (the "Orders") to stem the spread of COVID-19. As well-intentioned
as these Orders are with respect to the general public's health, safety and welfare, they have come
at a steep price with respect to the complete and utter restraint on Californians’ civil rights and
liberties. This mass action challenges the constitutionality of Defendants! Orders to curb Plaintiffs’
civil rights and liberties by ordering draconian "shelter-in-place" orders and effectively shuttering
so-called "Non-Essential" businesses all across the State of California.

2. The Governor's initial Executive Order was premised on the perceived need to "flatten

the curve" so as to avoid overwhelming the State's hospitals and healthcare centers, not to eradicate

 

COMPLAINT
2

 
Oo Oo NN Dn wn FF WHO NH KF

Oo NM bw BH WB NY NH WN HN YY FP KF Pe Fe FF Fe EF PS
co oN AK wu BB BHO USD hm KH llUCOOlUlUlUCUCOClClOWOWULUNSNY UDC DRO

 

Case 1:20-cv-01340-AWI-EPG Document1 Filed 09/21/20 Page 3 of 20

the virus. Although the curve has been flattened for over three months now, the Governor has
nonetheless issued stricter and confusing executive orders that unreasonably and unnecessarily
interfere with Plaintiffs, and those similarly situated, constitutional rights.

3. Governor Newsom's executive orders are unprecedented. For the first time in our
State's history-indeed, in our nation's history-the State government is mass quarantining healthy
people instead of the sick. As a free people, we have the unalienable right to pursue happiness, which
includes the freedom to make our own choices about our safety and welfare without unconstitutional
interference. In the face of the coronavirus, it means the freedom to choose whether to stay at home,
or to keep calm and carry on with the things that make life worth living.

4. Plaintiffs are restaurants located in Fresno, County. Plaintiffs provide an unparalleled
atmosphere and serve only the freshest cuisine. Plaintiffs can no longer afford to remain open
without indoor dining, as we are now in September, the seventh month of the shutdown. Plaintiffs
are losing all of their customers and are suffering irreparable harm as a result. There is absolutely
NO SCIENCE that will prove that "indoor dining" is safer three hours away from Fresno in
Huntington Beach or a multitude of other places in California.

5. Plaintiff, and all others similarly situated, are affected by the Governor's and Mayor's
orders. Under threat of criminal penalties, they have been forced to close "indoor dining,” depriving
them of their liberty and property interests without due process.

6. Although California, like all States in the Union, is expressly guaranteed a republican
form of government under Article IV, Section 4 of the U.S. Constitution, the Governor and Mayor
have unilaterally suspended civil liberties and announced that this state of affairs will continue even
over the Legislature's objection.

7. Ours is a constitutional republic that empowers government to act within defined
limits. Those limits apply at all times and under all circumstances. In war, in peace, and in
pandemics. "No doctrine, involving more pernicious consequences, was ever invented by the wit of
man than that any of its provisions can be suspended during any of the great exigencies of
government. Such a doctrine leads directly to anarchy or despotism." (Ex parte Milligan, 71 U.S. (4
Wall.) 2, 120-122 (1866)).

 

COMPLAINT
3

 
a

oO Oo YN DO SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:20-cv-01340-AWI-EPG Document1 Filed 09/21/20 Page 4 of 20

8. If allowed to stand, Defendants’ Orders will not only continue to violate Plaintiffs’
rights under both the California and U.S. Constitutions, but will continue to inflict massive and
widespread economic damage to Plaintiffs-all while unconstitutionally placing the burden of
Defendants' respective Orders on the backs of both small and large "Non-Essential" businesses-such
as those of Plaintiffs-who have already been financially crippled, forced to shut their doors for
business and to conduct mass layoffs. Indeed, some of these Plaintiffs' "Non-Essential" businesses
might never financially recover as a result of Defendants' Orders and may end up entirely out of

business. The stakes for immediate relief from this Court for Plaintiffs could not be higher.

JURISDICTION, VENUE, AND RELIEF

9. This action arises under 42 U.S.C. § 1983 in relation to Defendants’ deprivation of
Plaintiffs’ constitutional rights to due process and equal protection rights under the Fifth and
Fourteenth Amendments to the U.S. Constitution. Accordingly, this Court has federal question
jurisdiction under 28 U.S.C. §§ 1331 and 1343. This Court has authority to award the requested
declaratory relief under 28 U.S.C. § 2201; the requested injunctive relief and damages under 28
U.S.C. § 1343(a); and attorneys' fees and costs under 42 U.S.C. § 1988.

10. The Eastern District of California is the appropriate venue for this action pursuant to
28 U.S.C. §§ 1391(b)(1) and (2) because it is the District in which Defendants either maintain offices
or do substantial official government work in, exercise their authority in their official capacities, and
will continue to enforce the Orders; and it is the District in which substantially all of the events
giving rise to the claims occurred.

11. Plaintiff, and all others similarly situated, seek a judicial declaration that the executive
orders keeping people in their homes and away from their businesses-and all other orders, rules, and
enforcement activity related to them-are unconstitutional under the DueProcess Clause, the Equal
Protection Clause, and State law. Such a declaration, and a corresponding injunction, will yield a
more rational, pragmatic response to the virus that saves lives, saves livelihoods, and preserves

constitutional norms all at the same time. Plaintiffs, and all others situated, are also making a

 

COMPLAINT
4

 
vA F& WY WN

oO fo “SIO SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:20-cv-01340-AWI-EPG Document1 Filed 09/21/20 Page 5 of 20

Takings Claim for just compensation required by the Fifth Amendment to the Constitution. The Fifth
Amendment to the Constitution requires that the government pay for property it takes: "Rights of
Persons nor shall private property be taken for public use, without just compensation." U.S.
Constitution, 5th Amendment.

12. In short, Plaintiffs, and all others similarly situated, bring this lawsuit to define the
limits of a State's and the City's police power. Whatever its limits, this legal term of art is not some
principle that unlocks absolute executive power and casts our Constitution to the wind. The issues
raised in this Complaint are novel, and they will not be rendered moot if the executive order is lifted
before the Court issues judgment. The issues presented are capable of repetition and are of such
importance that they cannot evade judicial review.

PARTIES

13. Plaintiffs, are all California Corporations or persons operating restaurants with their
principal places of business within Fresno County. Because of Governor Newsom's executive
orders, Plaintiffs, and all others similarly situated, have been forced to shut down their "indoor
dining” since approximately March, 2020, through the date of the filing of this Complaint.

14. Defendant Gavin Newsom is the Governor of the State of California and signed the
Executive Orders at issue in this action which order that restaurants or bars shall cease serving
patrons food or beverage in doors and until further notice shall only serve food or beverage outdoors.
The State Constitution requires that the Governor ensure that the laws of the state are "faithfully
executed." Governor Newsom is sued herein in his official capacity.

15. Defendant the Office of the Attorney General of the State of California, is the head
of the California Law and prosecutes and defends all actions in which the state has an interest, and
have charge and control of all the legal business of the departments and bureaus of the state, or of
any office thereof which requires the services of attorney or counsel to protect the interest of the
State.

16. Defendant, California Department of Alcoholic Beverage Control, regulates and
enforces the use, sale and enforcement of licenses to sell alcohol.

17. Defendant Lee Brand is the Mayor of the City of Fresno. Defendant Brand's offices

 

COMPLAINT
5

 
hh WwW WY

oO Oo SN Ww NM

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
a
28

 

Case 1:20-cv-01340-AWI-EPG Document1 Filed 09/21/20 Page 6 of 20

are located at City Hall, Fresno, California. Defendant Brand is being sued in his official capacity.
18. The City and County of Fresno are public entities within the City and County of
Fresno and are sued in those capacities. The County of Fresno Department of Public Health is a

department of Fresno County.

STATEMENT OF FACTS

19. | The global COVID-19 pandemic brought on by the Wuhan Coronavirus has caused
catastrophic and unprecedented economic damage across the globe, and with it, significant loss of
life and fundamental changes to both world and national economies, and in specific, the manner in
which businesses are permitted to run, if at all. To be sure, State and U.S. officials have faced
tremendous adversity in planning, coordinating, and at times, executing effective nationwide and
statewide policies to protect the general public's health, safety and welfare during this time of crisis.
However, these policies, as well-intentioned as they may be, have had an unlawful and disparate
effect on some people and their businesses over other people and their businesses to the point where
life, liberty and the pursuit of happiness has been ripped away from law-abiding citizens and
businesses.

20. On or about March 13, 2020, President Donald J. Trump proclaimed a National
State of Emergency as a result of the threat of the emergence of COVID-19.1

21. Since the initial outbreak of COVID-19 in the United States in February and March
2020, the federal government's projections of the anticipated national death toll related to the
virus have decreased substantially, by an order of magnitude. Despite such revisions, Defendants
have increasingly restricted-where not outright banned- Plaintiffs' engagement in
constitutionally-protected activities.

22. — In this case, and with respect to the State of California, Defendant Newsom
issued a "State of Emergency" order on March 4, 2020 in response to the threat of the spread of
COVID-19 throughout California's communities. In so doing, Defendant Newsom subsequently

issued Executive Order N-33-20 on March 19, 2020 ("Executive Order"), which, among other things,

 

COMPLAINT
6

 
Oo fo NY DO WA FS HS LY KF

BS po bb DY BH NH NH NY NO YK FP FP FP YF FF FF FS LF ES
co ~~ DR OA BB WO NY FH CO Oo WBN DB AH FF Ww YP FF OS

 

Case 1:20-cv-01340-AWI-EPG Document1 Filed 09/21/20 Page 7 of 20

mandated that "all individuals living in the State of California" were to "stay home or at their place
of residence except as needed to maintain continuity of operations of the federal critical
infrastructure sectors at outlined at:
https://www.cisa.gov/identifying-critical-infrastructure-during-covid-19."

23. Defendant Newsom's Executive Order went on to acknowledge that the federal
government had "identified 16 critical infrastructure sectors3 whose assets, systems, and networks,
whether physical or virtual, are considered so vital to the United States that their incapacitation or
destruction would have a debilitating effect on security, economic security, public health or safety,
or any combination thereof" such that Defendant Newsom ordered that "Californians working in
these 16 critical infrastructure sectors continue their work because of the importance of these sectors
to Californians’ health and well-being."

24. Further, Defendant Newsom declared that "this Order is being issued to protect the
public health of Californians" and that "our goal is simple, we want to bend the curve, and disrupt
the spread of the virus." Thereafter, Defendant Newsom directed the Office of Emergency Services
to "take all necessary steps to ensure compliance with this Order" and that the "Order shall be
enforceable pursuant to California law, including, but not limited to, Government Code section
86654."

25. Asaresult of the issuance of Defendant Newsom's Order, California businesses, such
as those of Plaintiffs, which were not part of the 16 "critical infrastructure sectors" described above,
and therefore, were deemed "Non-Essential" businesses, were effectively ordered, under penalty of
fine and imprisonment, to shut down. Target, Walmart and Home Depot were allowed to remain
open for on premises shopping as "Essential" businesses. Plaintiff's, and all others similarly situated,
health protocols are sufficiently similar to those businesses that were allowed to remain open.

26. Defendant Governor Newsom's executive orders and the executive orders that
followed do not provide a pre- or post- deprivation remedy to question "essential" or to determine
if Plaintiffs can open with the same health related protocols as the "essential" businesses allowed to
open. There has never been any health inspection of the Plaintiffs’, and all others similarly situated,

restaurants and bars, no analysis of the health status of restaurants and bars as essential and no

 

COMPLAINT
7

 
Oo CO NY DBD HW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:20-cv-01340-AWI-EPG Document1 Filed 09/21/20 Page 8 of 20

analysis of Plaintiff's, and all others similarly situated, health related protocols to see if they meet
the same health standards as allowed for essential businesses.

27. There was a list of businesses that were allowed to remain open for on-premises
purchasing and that the classification was not reasonable or rational and was arbitrary and random
without any data, and therefore a denial of due process. The Governor cannot selectively enforce
his executive orders. There is either a public health emergency or there's not. It cannot be both.

28. In a recent United States Senate Health, Education, Labor & Pensions Committee
Hearing, Senator Rand Paul, a doctor said the following, "It is a fatal conceit to believe that any one
person or small group of people have the knowledge necessary to direct an economy, or dictate,
public health behavior." "Government health experts need to show caution in their prognostications.
It is important to realize that if society meekly submits to an expert and that expert is wrong, a great
deal of harm may occur."

29. Taken together, Defendants’ Orders have caused widespread and catastrophic damage
to the California economy through the government-mandated closure of not only Plaintiffs' business,
but millions of other "Non-Essential" businesses across California. As aresult, Plaintiffs have faced
numerous difficulties with respect to their financial obligations, have been forced to lay off
significant numbers of their employees, and face a very real and a very existential threat to their
collective survival and business operations.

30. Plaintiffs, and all others similarly situated, have all conformed their restaurants and
bars to the Food Service Guidelines for Employers and Employee issued under the California and
CDC guidelines.

31. Plaintiff, and all others similarly situated, have been affected terribly by the
Governor's executive orders. Under threat of criminal penalties, Plaintiff, and all others similarly
situated, have been forced to close their "indoor dining,” depriving the Plaintiff, and all others
similarly situated, of their liberty and property interests without due process. At the same time,
without offering any legal justification, the Governor has allowed, and is still allowing, other
restaurants throughout the state to remain open for indoor dining, even though: (a) those restaurants

must also adhere to guidance from the U.S. Centers for Disease Control and Prevention ("CDC") on

 

COMPLAINT
8

 
Oo CO NY NH vA FP WY LY KF

MN wp bw KH NY NY NY NY NHN KH KR FP BF KF FEF FF KF SS
oOo aD DN WA BR W NO KF& CO BO DB IN DAH FF WY NY KF SC

 

Case 1:20-cv-01340-AWI-EPG Document1 Filed 09/21/20 Page 9 of 20

"social distancing"; and (b) Plaintiffs, and all others similarly situated, are fully capable of adhering
to those same guide-lines if allowed to open indoor dining.

32. At the present time, Plaintiff, and all others similarly situated, have lost over Two
Hundred Million dollars ($200,000,000.00) in revenue and have had to lay off at least 5,000
employees throughout Fresno.

33. While "Essential" businesses continue to operate, and indeed, turn a profit (if not
historical profits) during this time of crisis, Plaintiffs’ "Non-Essential" businesses have suffered
immeasurably at the hands of government overreach and unconstitutionally restrictive orders passed
and enforced by Defendants which have had immense disparate impact across every segment or
sector of business in California.

34. Accordingly, Plaintiffs complain against Defendants, and each of them, for violation
of the Federal Civil Rights Act, 42 U.S.C. Section 1983 ("FCRA"), to declare and enjoin the
enforcement Defendants Executive Orders effecting the operation of Plaintiffs’ businesses.

35. Plaintiffs have standing to bring Section 1983 claims since they are aggrieved in fact
businesses that are the subject of enforcement of the overbroad and unconstitutional Executive,
Orders which have the effect of forcing Plaintiffs-which are a collection of California businesses-to
bear a public burden by entirely eviscerating Plaintiffs' ability to operate their respective businesses.

36. Defendants’ Orders are in violation of 42 U.S.C. Section 1983, as is the enforcement
of these Orders by Defendants, which should be enjoined under Section 1983, due to the following
circumstances:

a. The Orders plainly violate the Due Process and Equal Protection Clauses of the 5th
and 14th Amendments in that they unconstitutionally and disparately apply one set of rules to
businesses arbitrarily deemed "Essential" versus all other businesses (such as Plaintiffs’) that are
deemed "Non-Essential", which must close pursuant to the Orders. Plaintiffs aver that ALL
businesses in the State of California are "Essential" to the health, welfare and well-being of its
citizens, and that the general health outcome sought through the passage of these Orders (1.e.
lowering the curve of the Wuhan Coronavirus) could be accomplished through less restrictive means.

b. The Orders effectively amount to an impermissible "partial" or "complete" taking in

 

COMPLAINT
9

 
Oo CO NN DB WA FBP W YP

Nm NO HN KH BH BP NO DD NO RRR RR RE LR lL
co ND TN HAH BR YO NY KF OO OOD DK DH FE Ye YP KF 2

 

Case 1:20-cv-01340-AWI-EPG Document1 Filed 09/21/20 Page 10 of 20

violation of the Takings Clause of the Fifth Amendment of the U.S.Constitution in that the
prohibition of Plaintiffs’ operation of their "Non-Essential" businesses constitutes a regulatory taking
of private property, for public purpose, without providing just compensation therefor. Furthermore,
the Orders violates the Takings Clause of the Fifth Amendment in that the complete prohibition on
the business operations of "Non-Essential" businesses constitutes an irrational, arbitrary, and
capricious law bearing no rational basis to any valid government interest. The notion that the
government-ordered shutdown of "Non-Essential" businesses (such as Plaintiffs’) is absolutely
necessary in curbing the spread of the Wuhan Coronavirus constitutes an unconstitutional
infringement on Plaintiffs' civil rights and liberties to operate in a free-market economy. As national
and statewide data has recently suggested, the economic impact of the mandatory, unconstitutional
closures of "Non-Essential" businesses has had an unnecessarily devastating and unprecedented
crippling effect on local and state economies. ALL businesses are ‘essential’ and necessary to the
maintenance of the health, welfare and prosperity of California's citizens.

C, The Orders further violate the substantive and procedural due process clauses
of the Fifth and Fourteenth Amendments to the U.S. Constitution.

37. The Orders further violate Article 1 Sections 1, 7 and 19 of the California
Constitution.

38.  Defendants' Orders are not "narrowly tailored" to further any compelling
governmental interest. Defendants have granted numerous special exemptions to their bans on public
gatherings and conduct, including for purportedly "Essential" businesses and activities, provided that
social distancing practices are observed. Since these gatherings may be permitted, there can be no
doubt that Defendants may, and therefore must, permit Plaintiffs to engage in equivalent business
activities provided that Plaintiffs also adhere to the social distancing guidelines currently in place.

39. Unless and until injunctive relief is granted, Plaintiffs will continue to suffer
irreparable harm for which they are left without an adequate remedy at law, in that they are subject
to criminal cases (i.e. misdemeanor citations and fines) based on the enforcement of the Orders by
the County Sheriffs. For example, Defendant Newsom has made it a point to "prosecute" and "fine"

all non-conforming "Non-Essential" businesses that refuse to close their doors and shut down their

 

COMPLAINT
10

 
Oo CO NN DB A FP WD NH

Ny NHN bw bw NY NY NY NN NO | | Fe Fe Fe Fe FP EF eS
Oo nN DO Ww BB WH NO fF TO DO MW AN BH A FSF HY NY | OC

 

Case 1:20-cv-01340-AWI-EPG Document1 Filed 09/21/20 Page 11 of 20

lawful business operations during this pandemic.

CLASS ACTION ALLEGATIONS

40. This action meets all the requirements of a class action under C.P.L.R. § 901.

41. The putative Class consists of all Restaurants and Bars in California, who have been
shutdown for "indoor dining" by Defendant Governor Newsom's executive orders. The putative
Class continues to be shut down for indoor dining on September 18, 2020, with no opening date in
sight.

42. Excluded from the Class are Defendants.

43. While Plaintiff does not know the exact number of the members of the Class, Plaintiff
believes there are several hundred members.

44. The legal constitutionality or unconstitutionality of the enforcement of the executive
shutdown orders and in the continued enforcement of the executive shutdown order constitute
questions common to the Class, and predominates over any question affecting only individual
members.

45. The claim for a declaration of unconstitutionality and the claim for a Taking by the
Plaintiff, as the Class representative, are typical of the claims of the members of the Class. Plaintiff
and all members of the Class are similarly affected by Defendant's unconstitutional executive
shutdown orders and their enforcement thereof.

46. Plaintiff, as a class representative, will fairly and adequately protect the interests of
the Class. Plaintiff's claims arise out of the same common course of conduct giving rise to the claims
of other members of the Class. Plaintiff's interests are coincident with, and not antagonistic to, those
of the other members of the Class. Plaintiff is represented by counsel who are competent and
experienced in the prosecution of Equal Protection, Due Process, California Constitution and
Takings claims.

47. A class action is superior to any other method for the resolution of this dispute, in

that, among other things, such treatment will permit a large number of similarly situated persons to

 

COMPLAINT
il

 
oO Oo NSN DB WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:20-cv-01340-AWI-EPG Document1 Filed 09/21/20 Page 12 of 20

prosecute their common claims in a single forum simultaneously, efficiently, and without the
unnecessary duplication of evidence, effort, and expense that numerous individual actions would
engender. The benefits of proceeding through the class mechanism, including providing injured
restaurant and bar owners with a method of obtaining redress for claims that might not be practicable
to pursue individually, substantially outweigh any difficulties that may arise in the management of
this class action.

48. The prosecution of separate actions by individual members of the Class would create
arisk of inconsistent and varying adjudications, establishing incompatible standards of conduct for
Defendants.

COUNT I - PROCEDURAL DUE PROCESS

49. Plaintiff incorporates paragraphs 1-48 as if fully set forth herein.

50. "Every person who, under color of any statute, ordinance, regulation, custom, or
usage, of any State ... subjects, or causes to be subjected, any citizen of the United States or other
person within the jurisdiction thereof to the deprivation of any rights, privileges, or immunities
secured by the Constitution and laws, shall be liable to the party injured in an action at law, suit in
equity, or other proper proceeding for redress." 42 U.S.C. § 1983.

51. | The Due Process Clause of the Fourteenth Amendment to the U.S. Constitution
provides that no State can "deprive any person of life, liberty, or property, without due process of
law." U.S. Const. amend. XIV,§ 1, cl. 3.

52. The procedural component of the Due Process Clause prohibits government from
depriving Plaintiff and members of the putative Class of liberty and property interests without
providing any process before or after the deprivations occurred.

53. To establish a procedural due process claim under 42 U.S.C. § 1983, Plaintiff and
Class member must show that (1) they had a life, liberty, or property interest protected by the Due
Process Clause; (2) they were deprived of this protected interest; and (3) the state did not afford them
adequate procedural rights. See Daily Servs., LLC v. Valentino, 756 F.3d 893, 904 (6th Circ. 2014).

54. Plaintiff and the putative Class members have a protected liberty interest in the right

 

COMPLAINT
12

 
Oo A NN De FF WO WP

Me NO BD NY BO NN KN RD ROR mm RR Re RO RE Rl
OO ~~“) DN Oo BP WH HB FF DOD BO DW sD HDB Oe FF DW NY | SF

 

Case 1:20-cv-01340-AWI-EPG Document1 Filed 09/21/20 Page 13 of 20

to live without arbitrary governmental interference with their liberty and property interests. County
of Sacramento v. Lewis, 523 U.S. 833, 845 (1988).

55. Liberty "denotes not merely freedom from bodily restraint but also the right of the
individual to contract, to engage in any of the common occupations of life, to acquire useful
knowledge, to marry, establish a home and bring up children, to worship God according to the
dictates of his own conscience, and generally to enjoy those privileges long recognized ... as essential
to the orderly pursuit of happiness by free men.” Board of Regents of State Colleges v. Roth, 408
U.S. 564,572 (1972) (emphases added).

56. Plaintiffs and members of the putative Class have protected liberty and property
interests, which Defendants infringed through the Executive shutdown Orders:

a. members have been, and are being, denied the right to intrastate travel and the right
to engage in commerce, to-wit: operating indoor dining in their restaurants and bars.

b. Plaintiffs and members of the putative Class have been, and are being, denied the
right to intrastate travel and the right to engage in commerce, to-wit: operating indoor dining in their
restaurants and bars.

57. | Governor Newsom did not provide any procedural due process before issuing the
executive shutdown Orders. Nor do the shutdown Orders provide any mechanism for post-
deprivation review.

58. Governor Newsom acted under color of State law in an official capacity and within
the scope of his official duties when issuing the executive shutdown Orders.

59.  Asadirect and proximate cause of the failure to provide any pre- or post- deprivation
process, Plaintiff and members of the putative class suffered prejudice under threat of criminal and
civil sanctions.

60. These orders and rules acknowledge that restaurants outside of the Fresno region can
operate with indoor dining and other like businesses can safely open and operate by adhering to
"social distancing" rules.

61. Plaintiff and members of the putative class can operate in full compliance with all of

these rules.

 

COMPLAINT
13

 
oO fo NN DBD NH f

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:20-cv-01340-AWI-EPG Document1 Filed 09/21/20 Page 14 of 20

62. By failing to provide any pre- or post-deprivation review of the orders and rules
shuttering their businesses, Plaintiff and members of the putative Class are suffering substantial
losses of liberty and property:

a. Plaintiff and members of the putative class have lost significant revenue over the
several months since the executive shutdown Orders went into effect.

63. The prejudice that Plaintiffs and members of the putative Class have suffered would
not have occurred but for Defendants’ deprivations of their liberty and property interests.

64. Plaintiff and members of the putative Class seek a declaration that the executive
shutdown Orders violate the procedural component of the Due Process Clause, and an injunction

against further infringements of their rights under this Clause as described in the Prayer for Relief.

COUNT Il. - SUBSTANTIVE DUE PROCESS

65. Plaintiff incorporates paragraphs 1-64 as if fully set forth herein.

66. "Every person who, under color of any statute, ordinance, regulation, custom, or
usage, of any State ... subjects, or causes to be subjected, any citizen of the United States or other
person within the jurisdiction thereof to the deprivation of any rights, privileges, or immunities
secured by the Constitution and laws, shall be liable to the party injured in an action at law, suit in
equity, or other proper proceeding for redress." 42 U.S.C. § 1983.

67. | The Due Process Clause of the Fourteenth Amendment to the U.S. Constitution
provides that no State can "deprive any person of life, liberty, or property, without due process of
law." U.S. Const. amend. XIV,§ 1, cl. 3.

68. The substantive component of the Due Process Clause prohibits government from
taking action that "shocks the conscience" or "interferes with rights implicit in the concept of ordered
liberty." United States v. Salerno, 481 U.S. 739, 746 (1987) (cleaned up).

69. Plaintiff and members of the putative Class have a protected liberty interest in the
right to live without arbitrary governmental interference with its liberty and property interests.

County of Sacramento v. Lewis, 523 U.S. 833, 845 (1988).

 

COMPLAINT
14

 
Co SF NX DBD A FSF YH YP

oO po PD NY NY WH NH NY HN FF §-— = Fe Fe Fe RPO Re RE le
ao nN BO mh BRB YH) NN Ke OO ON HRN He Be Yl lh O

 

Case 1:20-cv-01340-AWI-EPG Document1 Filed 09/21/20 Page 15 of 20

70. Liberty "denotes not merely freedom from bodily restraint but also the right of the
individual to contract, to engage in any of the common occupations of life, to acquire useful
knowledge, to marry, establish a home and bring up children, to worship God according to the
dictates of his own conscience, and generally to enjoy those privileges
long recognized ... as essential to the orderly pursuit of happiness by free men." Board of Regents
of State Colleges v. Roth, 408 U.S. 564,572 (1972) (emphases added).

71. The Executive Shutdown Orders shock the conscience and interfere with Plaintiff's
and members of the putative Class's deeply-rooted liberty and property rights, including the right to
work, right to contract, and right to engage in commerce, for all of the reasons described in the
General Allegations and in each of the Counts of this Complaint, which are incorporated into this
Paragraph by reference.

72. Plaintiff and members of the putative Class could and can conduct business in full
compliance with all of the rules imposed on restaurants and bars allowed to operate indoor dining
under the executive shutdown Orders, or reasonably equivalent and equally safe measures tailored
to the unique nature of the indoor operations. Thus, the shutdown Orders are not narrowly tailored
to achieve a compelling governmental interest.

73.  Noris there any rational basis any longer since the virus is under control to deprive
Plaintiff and members of the putative Class of their liberty and property interests in performing
services for willing customers when they can do so safely and in the same (or reasonably safe
equivalent) manner as other businesses allowed to operate (such as manufacturing, other restaurants
and bars throughout the state, tanning salons, tattoo parlors and retail).

74. In the alternative, the Executive shutdown Orders are not reasonably related to a
legitimate governmental interest.

75. Governor Newsom acted under color of State law in an official capacity and within
the scope of their official duties when issuing the shutdown Orders.

76. Plaintiff and members of the putative Class seek a declaration that the Executive
shutdown Orders violate the substantive component of the Due Process Clause, and an injunction

against further infringements of its rights under this Clause as described in the Prayer for Relief.

 

COMPLAINT
15

 
oa

sa DO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:20-cv-01340-AWI-EPG Document1 Filed 09/21/20 Page 16 of 20

COUNT Ill- EQUAL PROTECTION

77. Plaintiff incorporates paragraphs 1-76 as if fully set forth herein.

78. "Every person who, under color of any statute, ordinance, regulation, custom, or
usage, of any State ... subjects, or causes to be subjected, any citizen of the United States
or other person within the jurisdiction thereof to the deprivation of any rights, privileges, or
immunities secured by the Constitution and laws, shall be liable to the party injured in an action at
law, suit in equity, or other proper proceeding for redress." 42 U.S.C. § 1983.

79. The Equal Protection Clause of the Fourteenth Amendment to the U.S.
Constitution provides that no State can "deny to any person within its jurisdiction the equal
protection of the laws." U.S. Const. amend. XIV,§ 1, cl. 4.

80. The Executive shutdown Orders deprive Plaintiff and members of the putative Class
of the equal protection of the law because they allow all restaurants and bars to operate indoor dining
throughout the State but do not allow Plaintiff's and and members of the putative Class's restaurants
and bars, even though they are similarly situated. Defendants engage in these actions without any
evidence, scientific or otherwise, demonstrating that indoor dining in Plaintiffs’ restaurants somehow
increases a persons chances of contracting COVID.

81. Under Governor Newsom's executive orders, Plaintiff's restaurant must remain closed
for indoor dining while restaurants just hours away can open for indoor dining. This designation is
completely arbitrary, random and ridiculous, considering that Plaintiff can maintain equivalent strict
social distancing but is not allowed to re-open indoor dining and in fact can be criminalized for doing
so.

82. Plaintiff and members of the putative Class could and can conduct business in full
compliance with all of the rules imposed on restaurants, bars and other businesses allowed to operate
under the Executive shutdown Orders, or reasonably equivalent and equally safe measures tailored
to the unique nature of the indoor dining. Thus, the Executive shutdown Orders are not narrowly
tailored to achieve a compelling governmental interest.

83. In the alternative, the Executive shutdown Orders are not reasonably related to a

 

COMPLAINT
16

 
mn Bp W WN

oO Oo NN DD

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:20-cv-01340-AWI-EPG Document1 Filed 09/21/20 Page 17 of 20

legitimate governmental interest.

84. Governor Newsom acted under color of State law in an official capacity and within
the scope of his official duties when issuing the shutdown Orders.

85. Plaintiff and members of the putative Class seek a declaration that the Executive
shutdown Orders violate the Equal Protection Clause, and an injunction against further infringements

of their rights under this Clause as described in the Prayer for Relief.

COUNT IV- EQUAL PROTECTION UNDER STATE LAW

86. Plaintiff incorporates paragraphs 1-85 as if fully set forth herein.

87. Article 1 Sec. 7(a) of the California Constitution states that "A person may not be
deprived of life, liberty, or property without due process of law or denied equal protection of the
laws.”

88. By classifying businesses into essential v. Non-essential, the State is treating like
businesses differently. In addition, by allowing restaurants and bars to open based on where they are
located is treating like businesses unequally.

89.  Defendants' orders did not provide as pre- or post- deprivation remedy to question
"essential" or to question whether or not restaurants and bars can operate safely indoors in Fresno
City. There has never been a health inspection of the indoor premises of the restaurants and bars in
Fresno City, and no analysis of Plaintiffs and members of the putative Class's health related
protocols to see if they meet the same health standards as allowed for essential businesses.

90. The unequal, random, arbitrary and unfair treatment has continued in the re- opening
guidance. Gyms, Casinos, Bowling Alleys, Tattoo parlors, tanning salons, health spas and dentists
are allowed to open their doors, but indoor dining in Fresno City remains locked down.

91. Asa result of the unequal treatment of like businesses, the executive lock down
orders violate Article 1, Section 7 of the California Constitution.

Hl
Hl

 

COMPLAINT
17

 
Oo Oo NN DH mA FF WD LS

My MB |B wD Be NY NY NY NSE EF Re Be PO PO PL ll ll
oo YD DR Uw BR DH NYO KF& CO BO OD INQ DB A FSF WB NY FF CO

 

Case 1:20-cv-01340-AWI-EPG Document1 Filed 09/21/20 Page 18 of 20

PRELIMINARY INJUNCTION

92. Plaintiff incorporates paragraphs 1-91 as if set forth herein.

93. All of the acts of Defendants, their officers, agents, employees, and servants were
executed and are continuing to be executed by Defendants under the color and pretense of the
executive orders.

94. Plaintiff and members of the putative Class are suffering irreparable harm from the
conduct of Defendants. An estimated one thousand Fresno restaurants have already been shut down
for good. Plaintiffs and members of the putative Class have lost thousands of customers who are now
enjoying indoor dining restaurants just hours away.

95. _ Plaintiffand members of the putative Class have no adequate remedy at law to correct
or redress the deprivation of its rights by Defendants.

96. Unless the enforcement of the executive orders is enjoined, Plaintiff and members

of the putative Class will continue to suffer grave irreparable harm.

VIOLATION OF THE TAKINGS CLAUSE OF THE FIFTH AMENDMENT

 

97. Plaintiff incorporates paragraphs 1-112 as if set forth herein.

98. | The Supreme Court has long held that "the Fifth Amendment. .. was designed to bar
Government from forcing people alone to bear public burdens which, in all fairness and justice,
should be borne by the public as a whole." See Armstrong v. United States 364 U.S. 40, 49 (1960).

99. Defendant's executive orders mandated that because Plaintiff and members of the
putative Class were a "non-essential" business, Plaintiff and members of the putative Class were
ordered to "shut down" and cease all indoor operations as a means to help curb the spread of
covid-19. Such a mandate completely and unconstitutionally deprived Plaintiff and members of the
putative Class, of economically beneficial use of their business without just compensation.

100. The Supreme Court has long recognized that a Taking may be effected not only by
government's physical occupation of private property but also by regulations that "go too far.” See
Tahoe-Sierra Presidential Council v. Tahoe Regional Planning Agency 535 U.S. 302 (2002).

101. Defendant Newsom 's executive shutdown orders and the enforcement thereof has

 

COMPLAINT
18

 
mR Ww te

oO FO Ss NH AS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:20-cv-01340-AWI-EPG Document1 Filed 09/21/20 Page 19 of 20

caused both a complete and total regulatory and physical taking of Plaintiff and members of the
putative Class's property without just compensation in violation of the Takings Clause of the Fifth
Amendment to the U.S. Constitution. As aresult, Defendants' blatant violation of the Takings Clause
of the 5th Amendment has caused proximate and legal harm to Plaintiff and members of the putative
Class.

102. Plaintiffs and members of the putative Class are entitled to just compensation in the
form of lost income from the use of their property.

103. Plaintiffs and members of the putative Class have no adequate remedy at law and will
suffer serious and irreparable harm to their constitutional rights unless Defendants are enjoined from
implementing and enforcing the executive shutdown orders.

104. Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiff and members of the putative
Class are entitled to declaratory relief and temporary, preliminary, and permanent injunctive relief
invalidating and restraining enforcement of the orders, as well as compensatory damages.

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs, on behalf of themselves and the Class, respectfully asks the Court
to grant Plaintiffs the following relief:

A. Designation of this action as a class action;

B. Designation of Plaintiffs as representative Plaintiffs ofall the Fresno City and County
restaurants and bars that have been unconstitutionally shut down since March, 2020, due to
Defendants’ executive shutdown orders;

Cc. A declaratory judgment that the Executive shutdown Orders violate Plaintiffs’ and
Members of the Putative Class's constitutional rights as set forth in this Complaint;

D. The executive orders as applied to Plaintiffs are void for vagueness and not narrowly
tailored; and/or

E. Enjoin Defendants from enforcing the Executive shutdown Orders and from issuing
any future orders or rules similar to the invalid ones described in this action; and

F, Grant a preliminary injunction enjoining the enforcement and further enforcement of

the executive orders; and

 

COMPLAINT
19

 
& Ww bv

co OO NN WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:20-cv-01340-AWI-EPG Document1 Filed 09/21/20 Page 20 of 20

G. Just compensation in the amount of Two Hundred Million Dollars ($200,000,000.00);
and

H. Award Plaintiffs their reasonable attorneys' fees, costs, and expenses under applicable
state and federal law; and

I. Any other such further relief to which Plaintiffs and members of the putative Class

may be entitled as a matter of law or equity, or which the Court determines to be just and proper.

Date: September 18, 2020 MILLER & AYALA, LLP

WL | Oo

Ll S. MILLER
Attorneys for Plaintiffs

 

 

COMPLAINT
20

 
